SULLIVAN, Judge
(concurring in part and dissenting in part):
Assuming the decision of this Court in United States v. Wallace, 15 USCMA 650, 36 CMR 148 (1966), applies to appellant’s case, I agree with Senior Judge Everett’s opinion in Part II A The Court of Criminal Appeals was bound to follow our decision until we or a higher court change it or the lower court distinguishes it. See United States v. Jones, 23 MJ 301 (CMA 1987).
Nevertheless, I choose to read our decision in United States v. Wallace, supra at 651, 36 CMR at 149, narrowly. It is limited to cases where a service club knowingly and implicitly encourages a servicemember to gamble and accrue substantial financial losses. In Wallace, there was active participation by the management of the club up to its board of governors in the accused’s gambling losses and approval of his irresponsible pay-back practices. Here, there was no showing of such cultivation or condonation which would preclude a finding that appellant’s failure to pay his debts was dishonorable.
Finally, I agree with Chief Judge Quinn’s dissent in Wallace, and I would vote to prospectively overrule even the limited construction noted above. See Bouie v. City of Columbia, 378 U.S. 347, 353-54, 84 S.Ct. 1697, 1702-03, 12 L.Ed.2d 894 (1964). Accordingly, I must dissent in part in this case.